Matter of Junior V.-R. (2019 NY Slip Op 00978)





Matter of Junior V.-R.


2019 NY Slip Op 00978


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Sweeny, J.P., Tom, Webber, Kahn, Kern, JJ.


8355

[*1]In re Junior V.-R., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency.


Dawne A. Mitchell, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for presentment agency.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about June 5, 2017, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of assault in the second and third degrees, attempted assault in the second degree, menacing in the second and third degrees and criminal possession of a weapon in the fourth degree (two counts), and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The evidence supported inferences that appellant injured the victim by means of a metal object, immediately after also swinging a knife at him.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK